DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this application.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 05/28/2020, 10/11/2021, and 12/15/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Borich et al. (US 2017/0123848 A1), hereinafter Borich, in view of Le et al. (US 2003/0187909 A1), hereinafter Le.

As to claim 1, Borich discloses a computer-implemented method, comprising:
accessing, by a data source processing unit, a work queue containing a set of work items as a set of key-value pairs, the key-value pairs being tuples including a work identifier and a work lease timestamp ([0053], A leased task queue is accessed and a task obtained from a task queue is added to the leased task queue of tasks being executed, i.e. a work queue, having leased task entries comprising K-V pairs such as lease timestamps as indicated by expiration time index key, and work identifiers such as a task ID.);
selecting a first work identifier and a first lease timestamp for a new work item to be included in the work queue ([0053], A leased task queue is accessed and a task obtained from a task queue is added to the leased task queue using K-V pairs such as lease timestamps as indicated by expiration time index key, and work identifiers such as a task ID.);
ordering the set of work items and the new work item according to a priority scheme to generate a modified work queue ([0053]; [0059], A queue inherently implies a queued order, and thus adding a task to the queue is modifying the queue and ordering the set of tasks in at least the order processed, i.e. a priority.); and
based on the modified work queue, transmitting a work request to a plurality of data source units (Fig. 9; [0049]; [0053]; [0059], Upon entry into the queue, and thus modification thereof, a task is transmitted to a plurality of data source units by producing lease slices of the tasks and sending them to a storage set comprising a plurality of units for storage.).
Borich does not disclose the work request being a CASNListWithData including a hash parameter and a bit parameter, the hash parameter associated with a key-value pair of the modified work queue and the bit parameter indicating a number of bits of the hash parameter to consider.
However, the claim does not require the method to generate the work request nor process the items in the work request to perform any function. As such the fact that the claimed transmitted work request “being a CASNListWithData including a hash parameter and a bit parameter, the hash parameter associated with a key-value pair of the modified work queue and the bit parameter indicating a number of bits of the hash parameter to consider” is non-functional descriptive material that is merely stored in the transmitted request but is not require the claimed method to perform any specific function. So long as a work request is transmitted to a plurality of data sources, the type and contents of the request do not affect the method steps being claimed as they are neither generated by the method nor used by the method. Accordingly, the cited features of the work request do not carry patentable weight and need not be taught by the prior art. See MPEP §2111.05. Therefore, Borich anticipates the claim.
Additionally, Le more specifically discloses ordering the set of work items and the new work item according to a priority scheme to generate a modified work queue ([0007]; [0012]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Borich with the teachings of Le by modifying Borich such that the lease queue of Borich which is already based on completion timestamps is more explicitly ordered in a designated FIFO priority like in Borich, such that the queue is ordered based on the timestamps of Borich. The motivation for doing so would have been to ensure better fairness in the queue such that long processing requests with late completion timestamps do not dominate the queued requests of Borich like with the users’ requests of Li (Li, [0008]; [0009]).

As to claim 8, Borich discloses system, comprising:
one or more processors ([0094]; [0098]); and
a computer-readable storage medium, coupled to the one or more processors, storing program instructions that, when executed by the one or more processors, cause the one or more processors to perform operations comprising ([0094]; [0098]):
accessing, by a data source processing unit, a work queue containing a set of work items as a set of key-value pairs, the key-value pairs being tuples including a work identifier and a work lease timestamp ([0053], A leased task queue is accessed and a task obtained from a task queue is added to the leased task queue of tasks being executed, i.e. a work queue, having leased task entries comprising K-V pairs such as lease timestamps as indicated by expiration time index key, and work identifiers such as a task ID.);
selecting a first work identifier and a first lease timestamp for a new work item to be included in the work queue ([0053], A leased task queue is accessed and a task obtained from a task queue is added to the leased task queue using K-V pairs such as lease timestamps as indicated by expiration time index key, and work identifiers such as a task ID.);
ordering the set of work items and the new work item according to a priority scheme to generate a modified work queue ([0053]; [0059], A queue inherently implies a queued order, and thus adding a task to the queue is modifying the queue and ordering the set of tasks in at least the order processed, i.e. a priority.); and
based on the modified work queue, transmitting a work request to a plurality of data source units (Fig. 9; [0049]; [0053]; [0059], Upon entry into the queue, and thus modification thereof, a task is transmitted to a plurality of data source units by producing lease slices of the tasks and sending them to a storage set comprising a plurality of units for storage.). 
Borich does not disclose the work request being a CASNListWithData including a hash parameter and a bit parameter, the hash parameter associated with a key- value pair of the modified work queue and the bit parameter indicating a number of bits of the hash parameter to consider.
However, the claim does not require the method to generate the work request nor process the items in the work request to perform any function. As such the fact that the claimed transmitted work request “being a CASNListWithData including a hash parameter and a bit parameter, the hash parameter associated with a key- value pair of the modified work queue and the bit parameter indicating a number of bits of the hash parameter to consider” is non-functional descriptive material that is merely stored in the transmitted request but is not require the claimed system to perform any specific function. So long as a work request is transmitted to a plurality of data sources, the type and contents of the request do not affect the steps being claimed as they are neither generated by the method nor used by the method. Accordingly, the cited features of the work request do not carry patentable weight and need not be taught by the prior art. See MPEP §2111.05. Therefore, Borich anticipates the claim.
Additionally, Le more specifically discloses ordering the set of work items and the new work item according to a priority scheme to generate a modified work queue ([0007]; [0012]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Borich with the teachings of Le by modifying Borich such that the lease queue of Borich which is already based on completion timestamps is more explicitly ordered in a designated FIFO priority like in Borich, such that the queue is ordered based on the timestamps of Borich. The motivation for doing so would have been to ensure better fairness in the queue such that long processing requests with late completion timestamps do not dominate the queued requests of Borich like with the users’ requests of Li (Li, [0008]; [0009]).

As to claim 13, Borich discloses a computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions being executable by one or more processors to cause the one or more processors to perform operations comprising ([0098]):
accessing, by a data source processing unit, a work queue containing a set of work items as a set of key-value pairs, the key-value pairs being tuples including a work identifier and a work lease timestamp ([0053], A leased task queue is accessed and a task obtained from a task queue is added to the leased task queue of tasks being executed, i.e. a work queue, having leased task entries comprising K-V pairs such as lease timestamps as indicated by expiration time index key, and work identifiers such as a task ID.);
selecting a first work identifier and a first lease timestamp for a new work item to be included in the work queue ([0053], A leased task queue is accessed and a task obtained from a task queue is added to the leased task queue using K-V pairs such as lease timestamps as indicated by expiration time index key, and work identifiers such as a task ID.);
ordering the set of work items and the new work item according to a priority scheme to generate a modified work queue ([0053]; [0059], A queue inherently implies a queued order, and thus adding a task to the queue is modifying the queue and ordering the set of tasks in at least the order processed, i.e. a priority.); and
based on the modified work queue, transmitting a work request to a plurality of data source units (Fig. 9; [0049]; [0053]; [0059], Upon entry into the queue, and thus modification thereof, a task is transmitted to a plurality of data source units by producing lease slices of the tasks and sending them to a storage set comprising a plurality of units for storage.).
Borich does not disclose the work request being a CASNListWithData including a hash parameter and a bit parameter, the hash parameter associated with a key-value pair of the modified work queue and the bit parameter indicating a number of bits of the hash parameter to consider.
However, the claim does not require the method to generate the work request nor process the items in the work request to perform any function. As such the fact that the claimed transmitted work request “being a CASNListWithData including a hash parameter and a bit parameter, the hash parameter associated with a key-value pair of the modified work queue and the bit parameter indicating a number of bits of the hash parameter to consider” is non-functional descriptive material that is merely stored in the transmitted request but is not require the claimed instructions of the computer program product to perform any specific function. So long as a work request is transmitted to a plurality of data sources, the type and contents of the request do not affect the steps being claimed as they are neither generated by the method nor used by the method. Accordingly, the cited features of the work request do not carry patentable weight and need not be taught by the prior art. See MPEP §2111.05. Therefore, Borich anticipates the claim.
Additionally, Le more specifically discloses ordering the set of work items and the new work item according to a priority scheme to generate a modified work queue ([0007]; [0012]).
Before the effective filing date of the claimed invention, it would have been obvious to a person having ordinary skill in the art to combine the teachings of Borich with the teachings of Le by modifying Borich such that the lease queue of Borich which is already based on completion timestamps is more explicitly ordered in a designated FIFO priority like in Borich, such that the queue is ordered based on the timestamps of Borich. The motivation for doing so would have been to ensure better fairness in the queue such that long processing requests with late completion timestamps do not dominate the queued requests of Borich like with the users’ requests of Li (Li, [0008]; [0009]).


As to claims 2, 9, and 16, the claims are rejected for the same reasons as claims 1, 8, and 15 above. In addition, Borich discloses wherein the first work identifier is selected based on an ordering metric of the data source processing unit ([0050], e.g. selected best on an earliest time compared to a present time.).

As to claims 3, 10, and 17, the claims are rejected for the same reasons as claims 2, 9, and 16 above. In addition, Borich, as previously modified with Li, discloses wherein the priority scheme is based on work lease timestamps of work items of the set of work items (Borich, [0053]; [0057], Lease tasks are stored in the leased task queue based on expiration timestamps and thus prioritized accordingly.), and the modified work queue is generated by inserting the new work item based on a value of the first lease timestamp and values of the work lease timestamps for the set of work items (Borich, [0053]; [0057], The leased task queue is modified whenever a task is added which can be modified based on determined expiration timestamps corresponding to the lease.).

As to claims 4 and 11, the claims are rejected for the same reasons as claims 1 and 8 above. In addition, Borich discloses wherein the first work identifier is selected based on a creation time for the new work item ([0050]; [0053], The work identifier for a generated leased task entry is based on a completion time index key, which in dictates when the work should be completed and thus a creation time of the completed work.).

As to claims 5 and 12, the claims are rejected for the same reasons as claims 4 and 11 above. In addition, Borich, as previously modified wit Li, discloses wherein the priority scheme is based on work identifiers of work items of the set of work items, and the modified work queue is generated by inserting the new work item into the work queue such that the modified work queue is in a first in first out order (Borich, Figs. 9-10; [0050]; [0053]; Li, [0007]; [0012];, The leased work queue stores entries including work identifiers in a queue which is FIFO according to each “next” task entry obtained from the task queue.).  

As to claims 6, 13, and 19, the claims are rejected for the same reasons as claims 1, 8, and 15 above. In addition, Borich discloses wherein the priority scheme orders the modified work queue such that leasable work items are placed before non-leasable work items in the modified work queue ([0057]; [0061], Tasks that can’t be completed before expiration time, i.e. interpreted as ‘non-leasable’, are placed at the end of the queue and thus after leasable items already in the queue.).

As to claims 7, 14, and 20, the claims are rejected for the same reasons as claims 1, 8, and 13 above. In addition, Borich discloses receiving a work response based on the work request, the work response including available work items ([0055]; [0056], E.g. receiving response of completion or non-completion which indicates work items available for rescheduling or deletion from the queue.).
Borich does not disclose the work response including available work items selected based on the hash parameter and the bit parameter.  
However, the claims do not require the steps performed to utilize the received work response to perform any particular function in response to the data therein, nor do the claims recite actually selecting the available work items based on the hash parameter and bit parameter, merely that this was done at some point and included as data. The fact that the response may include “available work items selected based on the hash parameter and the bit parameter” does not impart any functionality of the claims since the claims do not use this data to perform any function. The claims merely receive the data and nothing more. As such, the content of the data received is non-functional descriptive material and does not carry patentable weight. See MPEP §2111.05. As such, Borich anticipates the claims.

As to claim 18, the claim is rejected for the same reasons as claim 15 above. In addition, Borich, as previously modified with Li, discloses wherein the first work identifier is selected based on a creation time for the new work item (Borich, [0050]; [0053], The work identifier for a generated leased task entry is based on a completion time index key, which in dictates when the work should be completed and thus a creation time of the completed work.) and wherein the priority scheme is based on work identifiers of work items of the set of work items, and the modified work queue is generated by inserting the new work item into the work queue such that the modified work queue is in a first in first out order (Borich, Figs. 9-10; [0050]; [0053]; Li, [0007]; [0012], The leased work queue stores entries including work identifiers in a queue which is FIFO according to each “next” task entry obtained from the task queue.).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Resch et al. (US 2016/0350329 A1) discloses dispersed storage encoding utilizing hashing (Figs. 43A-43B; [0313]-[0314]).
Baptist et al. (US 2017/0357666 A1) discloses queue entries for a dispersed storage network, wherein elements of queue entries are each defined by a set number of bits, and a certain number of those bits, e.g. corresponding to the ID, are used in a write queue entry request ([0061]; [0071]; [0072]).
McHugh et al. (US 2019/0213179 A1) discloses storing objects in a distributed storage system wherein a request to store or retrieve keymap information is based on hashing a pre-determined number of bits of a composite key ([0140]).
Waddington et al. (US 2012/0102501 A1) discloses compare and swap operations with FIFO task queues ([0072]-[0075]; [0097]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES E RICHARDSON whose telephone number is (571)270-1917. The examiner can normally be reached Mon-Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571) 272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/James E Richardson/             Primary Examiner, Art Unit 2167